        Case 1:20-cv-03682-EGS Document 4-1 Filed 12/31/20 Page 1 of 1




                              Additional Related Cases


                    In U.S. District Court for the District of Columbia:

Michigan Welfare Rights Organization vs Donald J. Trump, Case 1:20-cv-03388

Black Lives Matter vs Trump, Case 1:20-cv-01469

Jeff Merkley vs Trump, Case 1:18-cv-02226

Angelica Castonon et al vs USA, Case 1:18-cv-02545-RDM

The District of Columbia and the State of Maryland vs. Trump, Case 8:17-cv-01596-PJM

CREW vs Trump, Case 1:17-cv-01228

USA vs Michael T. Flynn, Case 1:17-cr-00232-EGS

USA vs Paul J. Manafort and Konstantin Kilimnik, Case 1:17-cr-00201-ABJ



                             In Other Federal District Courts

USA vs Michael Cohen, Case 1:18-cr-00602-WHP, U.S. District Court So. Dist. of NY
